EXHIBIT 10.3

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment”) is made as of
the 14th day of September 2009, by and between ImmunoCellular Therapeutics,
Ltd., a Delaware corporation (the “Corporation”), and Dr. James Bender
(hereinafter called “Executive”).

W I T N E S S E T H:

WHEREAS, the Corporation and Executive previously entered into an Employment
Agreement, dated as of September 1, 2009 (the “Employment Agreement”);

WHEREAS, the Corporation’s Board of Directors approved the granting of a stock
option to purchase 66,000 shares of the Corporation’s common stock, a portion of
which is subject to achieving certain milestones, (the “Option”) on
September 14, 2009; and

WHEREAS, the Corporation and Executive wish to amend the Employment Agreement to
provide that the grant date and exercise price of the Executive’s stock option
to purchase 66,000 shares of the Corporation’s common stock (the “Option”) would
be amended to be the date the option is granted by the Corporation’s Board of
Directors and the last reported trading price of the Company’s common stock on
the OTC Bulletin Board on the date of grant;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

Amendment to Compensation. Paragraph 4(b) of the Employment Agreement is hereby
amended to read in full as follows:

“4. (b) the Company will grant you on the date of the next Board of Directors’
meeting an option to purchase 66,000 shares of the Company’s common stock (the
“Option”); and”

The eighth paragraph of Section 4 (c) of the Employment Agreement is hereby
amended to read in full as follows:

“The monthly cash compensation shall be paid on the last business day of each
month, and the cash compensation for achieving the Development Milestones will
be paid within 15 days of the Company achieving those respective milestones. The
Option will be granted at the next Board of Directors’ meeting on September 14,
2009; will have a seven-year term commencing on the date of grant; will vest
commencing on the date of the Employment Agreement (September 1, 2009) at the
rate of 3,000 shares per month over the term of this Agreement as to 36,000
shares and will vest as to the remaining shares upon achieving the respective
Development Milestones as set forth above; will have an exercise price of the
last reported trading price of the Company’s common stock on the OTC Bulletin
Board on the date of grant; and will have such other terms and conditions as are
included in the Company’s standard nonqualified stock option agreement under its
2006 Equity Incentive Plan. The Company will have no obligation to pay you any
of the cash compensation or vest any of the shares covered by the Option
specified in this Section 4 with respect to a Development Milestone that is not
timely achieved for any reason, including a decision by the Company in its sole
discretion to abandon the development of ICT-121 for any reason. You acknowledge
that you have been paid in full by the Company for all services rendered by you
to the Company through August 31, 2009 and have been reimbursed by the Company
for all expenses incurred through August 31, 2009.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Employment Agreement to be duly executed as of the date first above set forth.

 

IMMUNOCELLULAR THERAPEUTICS, LTD.     EXECUTIVE: By:  

/s/    Manish Singh

   

/s/    James Bender

  Manish Singh, Ph.D.     James Bender, Ph.D. Its:   President and Chief
Executive Officer    